United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-1565
                                     ___________

Joe B. Butler, Jr.,                    *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
T.C. Outlaw, Warden, FCI-Forrest City, *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                ___________

                               Submitted: August 24, 2011
                                  Filed: September 7, 2011
                                   ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Federal inmate Joe Butler appeals the district court’s1 denial of his 28 U.S.C.
§ 2241 petition for a writ of habeas corpus. Upon careful review, we conclude that
Butler is not entitled to habeas relief for the reasons relied upon by the district court.
See Hill v. Morrison, 349 F.3d 1089, 1091 (8th Cir. 2003) (standard of review).
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.